DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This Office Action is in response to the Application filed on December 1, 2020.  Claims 1-20 are presently pending and are presented for examination.
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7 and 18-19, drawn to a control system for controlling a landing gear drive system in a forward motion setting and a zero speed setting, classified in B64C 25/405.
II. Claims 8-9, drawn to a control system for controlling a landing gear drive system in a low forward speed setting and a high forward speed setting, classified in B64C 25/405.
III. Claims 10-11, drawn to a control system for controlling a landing gear drive system in a normal power setting and a boost power setting, classified in B64C 25/405.
IV. Claims 12-13, drawn to a control system for controlling a landing gear drive system in a backwards power setting, classified in B64C 25/405.
V. Claims 14-17, drawn to a control system for controlling a landing gear drive system in a backwards motion setting and a zero speed setting, classified in B64C 25/405.
VI. Claim 20, drawn to a control panel in the form of a rotary dial, where the forward motion setting is shown partially between 9 o’clock and 12 o’clock on the rotary dial, classified in B64D 43/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect because Invention I relates to a zero speed setting that is not claimed in Invention II, while Invention II requires two different forward speed setting which is not required by Invention I.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect because Invention I relates to a zero speed setting and a forward speed setting that is not claimed in Invention III, while Invention III requires a boost power setting which is not required by Invention I.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and IV are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect because Invention I relates to a zero speed setting and a forward speed setting that is not claimed in Invention IV, while Invention IV requires a backwards power setting which is not required by Invention I.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and V are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect because Invention I relates to a forward speed setting that is not claimed in Invention V, while Invention V requires a backwards power setting which is not required by Invention I.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and VI are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect because Invention I relates to a zero speed setting that is not claimed in Invention VI, while Invention VI requires a control panel in the form of a rotary dial, where the forward motion setting is shown partially between 9 o’clock and 12 o’clock on the rotary dial, which is not required by Invention I.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect because Invention II relates to a low forward speed setting and a high forwards speed setting that is not claimed in Invention III, while Invention III requires a boost power setting which is not required by Invention II.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and IV are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect because Invention II relates to a low forward speed setting and a high forward speed setting that is not claimed in Invention IV, while Invention IV requires a backwards motion setting which is not required by Invention II.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and V are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect because Invention II relates to a low forward speed setting and a high forwards speed setting that is not claimed in Invention V, while Invention V requires a backwards motion setting and a zero speed setting which is not required by Invention II.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and VI are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect because Invention II relates to a low forward speed setting and a high forwards speed setting that is not claimed in Invention VI, while Invention VI requires a control panel in the form of a rotary dial, where the forward motion setting is shown partially between 9 o’clock and 12 o’clock on the rotary dial, which is not required by Invention II.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions III and IV are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect because Invention III relates to a boost power setting that is not claimed in Invention IV, while Invention IV requires a backwards power setting which is not required by Invention III.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions III and V are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect because Invention III relates to a boost power setting that is not claimed in Invention V, while Invention V requires a backwards motion setting and a zero speed setting which is not required by Invention III.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions III and VI are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect because Invention III relates to a boost power setting that is not claimed in Invention VI, while Invention VI requires a control panel in the form of a rotary dial, where the forward motion setting is shown partially between 9 o’clock and 12 o’clock on the rotary dial, which is not required by Invention III.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions IV and V are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect because Invention IV relates to a backwards power setting that is maintained at or near a desired speed, which is not claimed in Invention V, while Invention V requires a zero speed setting which is not required by Invention IV.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions IV and VI are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect because Invention IV relates to a backward power setting that is not claimed in Invention VI, while Invention VI requires a control panel in the form of a rotary dial, where the forward motion setting is shown partially between 9 o’clock and 12 o’clock on the rotary dial, which is not required by Invention IV.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions V and VI are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect because Invention V relates to a backwards motion setting and a zero speed setting that is not claimed in Invention VI, while Invention VI requires a control panel in the form of a rotary dial, where the forward motion setting is shown partially between 9 o’clock and 12 o’clock on the rotary dial, which is not required by Invention V.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Invention I would require a search in at least CPC B64C 25/405 in addition to a unique text search.  Invention II would not be searched as above and would require a search in at least CPC B64C 25/405 in addition to a unique text search. Invention III would not be searched as above and would require a search in at least CPC B64C 25/405 in addition to a unique text search.  Invention IV would not be searched as above and would require a search in at least CPC B64C 25/405 in addition to a unique text search.  Invention V would not be searched as above and would require a search in at least CPC B64C 25/405 in addition to a unique text search.  Invention VI would not be searched as above and would require a search in at least CPC B64D 43/00 in addition to a unique text search.  

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Amir Behnia, 50215, on September 6, 2022, a provisional election was made with traverse to prosecute the invention of Group I, claims 1-7 and 18-19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 8-17 and 20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 21, 2021, March 8, 2021, and December 1, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 18-19 are objected to because it is written in the form of an independent claim, yet it is dependent upon claim 1. The claim should be rewritten so that it is clear if this claim is intended to be an independent claim or if the claim is a dependent claim.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the drive system" in lines 1-2.  It is unclear if this drive system is the “a landing gear drive system” previously recited, or if this is a different drive system.  There is insufficient antecedent basis for this limitation in the claim.
The term “low” in claims 5 and 7 is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It would not be clear to one of ordinary skill in the art of the invention what would be considered as an aircraft taxi speed being low, rendering the claim indefinite. 
In regards to claims 2-4, 6, and 18-19, the claims are dependent upon a rejected claim and are therefore rejected.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Renier et al. (US 20150225075; hereinafter Renier; already of record from IDS) .
In regards to claim 1, Renier discloses of a control system for controlling a landing gear drive system on an aircraft, the drive system being capable of driving rotation of a wheel of the aircraft, (Abstract, Para 0025, Figs 1-2) the control system comprising:
- a control panel, provided with a controller, the controller having at least two settings (Para 0032-0037):
i) a forward motion setting (Para 0036, 0041), and
ii) a zero speed setting (Para 0044, 0075-0076, 0056 Fig 2 Part 150), 
- a control unit for receiving a control input from the controller, and for providing a torque command to be applied to the wheel (Para 0033-0034, 0038-0040, Fig 2), and
- a speed sensor for sensing an aircraft taxi speed and for providing an indication of the aircraft taxi speed to the control unit, wherein the control unit is arranged such that, when the controller is moved from the forward motion setting to the zero speed setting (Para 0045):
a) the control unit provides a torque command to the drive system to provide zero forwards driving torque to the wheel (Para 0044, 0056), and
b) the control unit provides a braking command to apply a braking torque to the wheel to slow rotation of the wheel while the aircraft taxi speed is above zero (Para 0044, 0056).
In regards to claim 4, Renier discloses of a control system as claimed in claim 1, wherein the braking command to apply a braking torque to the wheel to slow rotation of the wheel includes a command to a braking system of the aircraft to apply a braking torque to the wheel (Para 0044, 0056).
In regards to claim 18, Renier discloses of an aircraft comprising an aircraft landing gear, having at least one wheel provided with a drive system for driving rotation of the wheel, the drive system comprising a motor, wherein the aircraft also comprises the control system of claim 1, the control system or control panel being arranged to control the drive system (Abstract, Para 0025, 0032-0037, Fig 1).
In regards to claim 19, Renier discloses of a method of controlling an aircraft landing gear drive system capable of driving rotation of a wheel of an aircraft, the method comprising the step of using a control system of claim 1 (Abstract, Para 0025, 0032-0037, Fig 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Renier in view of Morris et al. (US 20160200428; hereinafter Morris).
In regards to claim 2, Renier discloses of a control system as claimed in claim 1.  
However, Renier does not specifically disclose of wherein the drive system comprises a pinion gear driveable by a motor, the pinion gear being arrangeable to drive rotation of the wheel, and wherein the torque command to provide zero forwards driving torque to the wheel includes a command to reduce the driving torque provided by the motor to the pinion gear to zero.
	Morris, in the same field of endeavor, teaches of the drive system comprises a pinion gear driveable by a motor, the pinion gear being arrangeable to drive rotation of the wheel, and wherein the torque command to provide zero forwards driving torque to the wheel includes a command to reduce the driving torque provided by the motor to the pinion gear to zero (Para 0044, 0042, 0101).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the drive system, as taught by Renier, to include a pinion gear driveable by a motor, the pinion gear being arrangeable to drive rotation of the wheel, and wherein the torque command to provide zero forwards driving torque to the wheel includes a command to reduce the driving torque provided by the motor to the pinion gear to zero, as taught by Morris, in order to provide the torque necessary to stop the aircraft (Morris Para 0101).
In regards to claim 3, Renier in view of Morris teaches of a control system as claimed in claim 2, wherein the command to reduce the driving torque provided by the motor to the pinion gear to zero is given when the indication of the aircraft taxi speed is below a predetermined lowness threshold (Morris Para 0096-0097).
The motivation for combining Renier and Morris is the same as that recited for claim 2 above.  
In regards to claim 5, Renier in view of Morris teaches of a control system as claimed in claim 4, wherein the command to the braking system of the aircraft is given when the indication of the aircraft taxi speed is low (Morris Para 0096-0097).
The motivation for combining Renier and Morris is the same as that recited for claim 2 above.  
In regards to claim 6, Renier in view of Morris teaches of a control system as claimed in claim 1, wherein the braking command to apply a braking torque to the wheel to slow rotation of the wheel includes a command to the drive system of the aircraft to apply a braking torque to the wheel, wherein the drive system is commanded to provide a regenerative braking torque (Morris Para 0101, 0109, Fig 9).
The motivation for combining Renier and Morris is the same as that recited for claim 2 above.  
In regards to claim 7, Renier in view of Morris teaches of a control system as claimed in claim 6, wherein the command to the drive system of the aircraft is given when the indication of the aircraft taxi speed is low (Morris Para 0096-0097).
The motivation for combining Renier and Morris is the same as that recited for claim 2 above.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nutaro et al. (US 20160012736) discloses of a forward and a speed setting that is adjusted using a regenerative braking system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268. The examiner can normally be reached Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.J.K./               Examiner, Art Unit 3663                                                                                                                                                                                         
/JAMES M MCPHERSON/               Examiner, Art Unit 3663